  8:20-cv-00240-RGK-PRSE Doc # 5 Filed: 06/22/20 Page 1 of 1 - Page ID # 16




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAWN    RUCKER,     Ms.;              and
DEMETRIUS ELIAS RUCKER,
                                                          8:20CV240
                   Plaintiffs,

      vs.                                     MEMORANDUM AND ORDER

OPPOSING PARTY,

                   Defendant.


       Plaintiff Dawn Rucker, a non-prisoner, filed a Motion for Leave to Proceed
in Forma Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court finds
that Plaintiff is financially eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff Dawn
Rucker is advised that the next step in her case will be for the court to conduct an
initial review of her claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its
normal course of business.

      Dated this 22nd day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
